Case 19-50309   Doc 39   Filed 10/10/19   Entered 10/10/19 12:39:14   Page 1 of 9




                                          October 10
Case 19-50309   Doc 39   Filed 10/10/19   Entered 10/10/19 12:39:14   Page 2 of 9
Case 19-50309   Doc 39   Filed 10/10/19   Entered 10/10/19 12:39:14   Page 3 of 9
Case 19-50309   Doc 39   Filed 10/10/19   Entered 10/10/19 12:39:14   Page 4 of 9
Case 19-50309   Doc 39   Filed 10/10/19   Entered 10/10/19 12:39:14   Page 5 of 9
Case 19-50309   Doc 39   Filed 10/10/19   Entered 10/10/19 12:39:14   Page 6 of 9
Case 19-50309   Doc 39   Filed 10/10/19   Entered 10/10/19 12:39:14   Page 7 of 9
Case 19-50309   Doc 39   Filed 10/10/19   Entered 10/10/19 12:39:14   Page 8 of 9




                                                                             24




      October 10
Case 19-50309   Doc 39   Filed 10/10/19   Entered 10/10/19 12:39:14   Page 9 of 9




                                      10th         October
